 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
                                              Case No. 5:19-cv-00401-JGB (KKx)
11    SALVADOR CANAVA,                        Honorable Jesus G. Bernal
      individually and on behalf of others    Courtroom 1
12    similarly situated,
                                              STIPULATED PROTECTIVE
13           Plaintiffs,                      ORDER
14           v.                               Complaint filed: March 4, 2019
15    RAIL DELIVERY SERVICES,
      INCORPORATED AND GREG P.
16    STEFFLRE, JUDI GIRARD
      STEFFLRE,
17
             Defendants.
18
19
20                         STIPULATED PROTECTIVE ORDER
21
22         The parties hereby stipulate to and petition the Court to enter the following
23   Stipulated Protective Order (“Order”).
24
25   1.    A. PURPOSES AND LIMITATIONS
26         Discovery and compliance with class action procedures and orders in this class
27   action are likely to involve the production of what Defendants consider to be
28   confidential, proprietary, or private information for which special protection from


                                            –1–
                           5065 STIPULATED PROTECTIVE ORDER
 1   public disclosure and from use for any purpose other than prosecuting this litigation
 2   may be warranted. Accordingly, to streamline discovery so that production can
 3   commence without motion practice, the parties hereby stipulate to and petition the
 4   Court to enter the following Order. The parties acknowledge that this Order does not
 5   confer blanket protections on all disclosures or responses to discovery and that the
 6   protection it affords from public disclosure and use extends only to the limited
 7   information or items that are entitled to confidential treatment under the applicable
 8   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 9   that this Order does not entitle them to file confidential information under seal; Civil
10   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
11   will be applied when a party seeks permission from the court to file material under seal.
12         B. GOOD CAUSE STATEMENT
13         Defendants contend, and for purposes of streamlining discovery, Plaintiffs do
14   not currently dispute that, this class action will require the production of personal and
15   confidential information of class members, including their names, addresses, and
16   Social Security Numbers as well as review of such individuals’ employment personnel
17   files for which special protection from public disclosure and from use for any purpose
18   other than prosecution of this action is warranted. U.S. District Courts recognize the
19   importance of protecting such information. See e.g., FRCP Rule 5.2 and Local Rule
20   5.2-1. Such personal information is otherwise generally unavailable to the public and
21   may be privileged or otherwise protected from disclosure under state or federal statutes,
22   court rules, case decisions, or common law. In addition, discovery may require the
23   production of information about Defendants’ pricing to customers and compensation
24   for drivers which are highly confidential and could damage Defendants’ business in
25   the transportation marketplace if disclosed
26         Accordingly, to expedite the flow of information, to facilitate the prompt
27   resolution of disputes over confidentiality of discovery materials, to adequately protect
28   information the parties are entitled to keep confidential, to ensure that the parties are


                                             –2–
                            5065 STIPULATED PROTECTIVE ORDER
 1   permitted reasonable necessary uses of such material in preparation for and in the
 2   conduct of trial, to address their handling at the end of the litigation, and serve the ends
 3   of justice, a protective order for such information is justified in this matter. It is the
 4   intent of the parties that information will not be designated as confidential for tactical
 5   reasons and that nothing be so designated without a good faith belief that it has been
 6   maintained in a confidential, non-public manner, and there is good cause why it should
 7   not be part of the public record of this case.
 8   2.    DEFINITIONS
 9         2.1    Action: this pending federal lawsuit.
10         2.2    Challenging Party: A Party or Non-Party that challenges the designation
11   of information or items under this Order.
12         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
13   how it is generated, stored or maintained) or tangible things that qualify for protection
14   under Federal Rule of Civil Procedure 26(c), and as specified above in
15   the Good Cause Statement.
16         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
17   support staff).
18         2.5    Designating Party: a Party or Non-Party that designates information or
19   items that it produces in disclosures or in responses to discovery as
20   “CONFIDENTIAL.”
21         2.6    Disclosure or Discovery Material: all items or information, regardless of
22   the medium or manner in which it is generated, stored, or maintained (including,
23   among other things, testimony, transcripts, and tangible things), that are produced or
24   generated in disclosures or responses to discovery in this matter.
25         2.7    Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
27   expert witness or as a consultant in this Action.
28         2.8    House Counsel: attorneys who are employees of a party to this Action.


                                              –3–
                             5065 STIPULATED PROTECTIVE ORDER
 1   House Counsel does not include Outside Counsel of Record or any other outside
 2   counsel.
 3         2.9    Non-Party: any natural person, partnership, corporation, association, or
 4   other legal entity not named as a Party to this action.
 5         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 6   to this Action but are retained to represent or advise a party to this Action and have
 7   appeared in this Action on behalf of that party or are affiliated with a law firm which
 8   has appeared on behalf of that party, and includes support staff.
 9         2.11 Party: any party to this Action, including all of its officers, directors,
10   employees, consultants, retained experts, and Outside Counsel of Record (and their
11   support staffs).
12         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
13   Discovery Material in this Action.
14         2.13 Professional Vendors: persons or entities that provide litigation support
15   services (e.g., photocopying, videotaping, translating, preparing exhibits or
16   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
17   their employees and subcontractors.
18         2.14 Protected Material:        any Disclosure or Discovery Material that is
19   designated as “CONFIDENTIAL.”
20         2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
21   from a Producing Party.
22   3.    SCOPE
23         The protections conferred by this Order cover not only Protected Material (as
24   defined above), but also (1) any information copied or extracted from Protected
25   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
26   and (3) any testimony, conversations, or presentations by Parties or their Counsel that
27   might reveal Protected Material.
28         Any use of Protected Material at trial shall be governed by the orders of the trial


                                              –4–
                             5065 STIPULATED PROTECTIVE ORDER
 1   judge. This Order does not govern the use of Protected Material at trial.
 2   4.    DURATION
 3         Even after final disposition of this litigation, the confidentiality obligations
 4   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 5   in writing or a court order otherwise directs. Final disposition shall be deemed to be
 6   the later of (1) dismissal of all claims and defenses in this Action, with or without
 7   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 8   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
 9   for filing any motions or applications for extension of time pursuant to applicable law.
10   5.    DESIGNATING PROTECTED MATERIAL
11         5.1       Exercise of Restraint and Care in Designating Material for Protection.
12   Each Party or Non-Party that designates information or items for protection under this
13   Order must take care to limit any such designation to specific material that qualifies
14   under the appropriate standards. The Designating Party must designate for protection
15   only those parts of material, documents, items, or oral or written communications that
16   qualify so that other portions of the material, documents, items, or communications for
17   which protection is not warranted are not swept unjustifiably within the ambit of this
18   Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper purpose
21   (e.g., to unnecessarily encumber the case development process or to impose
22   unnecessary expenses and burdens on other parties) may expose the Designating Party
23   to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27         5.2       Manner and Timing of Designations. Except as otherwise provided in this
28   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise


                                               –5–
                              5065 STIPULATED PROTECTIVE ORDER
 1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 2   under this Order must be clearly so designated before the material is disclosed or
 3   produced.
 4         Designation in conformity with this Order requires:
 5         (a) for information in documentary form (e.g., paper or electronic documents,
 6   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 7   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 8   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 9   portion or portions of the material on a page qualifies for protection, the Producing
10   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
11   markings in the margins).
12          A Party or Non-Party that makes original documents available for inspection
13   need not designate them for protection until after the inspecting Party has indicated
14   which documents it would like copied and produced. During the inspection and before
15   the designation, all of the material made available for inspection shall be deemed
16   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
17   copied and produced, the Producing Party must determine which documents, or
18   portions thereof, qualify for protection under this Order. Then, before producing the
19   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
20   to each page that contains Protected Material. If only a portion or portions of the
21   material on a page qualifies for protection, the Producing Party also must clearly
22   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
23         (b) for testimony given in depositions that the Designating Party identify the
24   Disclosure or Discovery Material on the record, before the close of the deposition all
25   protected testimony.
26         (c) for information produced in some form other than documentary and for any
27   other tangible items, that the Producing Party affix in a prominent place on the exterior
28   of the container or containers in which the information is stored the legend


                                              –6–
                             5065 STIPULATED PROTECTIVE ORDER
 1   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 2   protection, the Producing Party, to the extent practicable, shall identify the protected
 3   portion(s).
 4         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5   failure to designate qualified information or items does not, standing alone, waive the
 6   Designating Party’s right to secure protection under this Order for such material.
 7         Upon timely correction of a designation, the Receiving Party must make
 8   reasonable efforts to assure that the material is treated in accordance with the
 9   provisions of this Order.
10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s Scheduling
13   Order.
14         6.2     Meet and Confer.     The Challenging Party shall initiate the dispute
15   resolution process under Local Rule 37.1 et seq.
16         6.3     The burden of persuasion in any such challenge proceeding shall be on
17   the Designating Party. Frivolous challenges and those made for an improper purpose
18   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
19   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
20   withdrawn the confidentiality designation, all parties shall continue to afford the
21   material in question the level of protection to which it is entitled under the Producing
22   Party’s designation until the Court rules on the challenge.
23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1     Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28   conditions described in this Order. When the Action has been terminated, a Receiving


                                             –7–
                            5065 STIPULATED PROTECTIVE ORDER
 1   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 2   Protected Material must be stored and maintained by a Receiving Party at a location
 3   and in a secure manner that ensures that access is limited to the persons authorized
 4   under this Order.
 5         7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
 6   otherwise ordered by the court or permitted in writing by the Designating Party, a
 7   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 8   only to:
 9         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
10   employees of said Outside Counsel of Record to whom it is reasonably necessary to
11   disclose the information for this Action and any third party contract service providers
12   performing services to counsel in this action who have been informed that the material
13   is confidential and that agree to abide by this Order to keep such information
14   confidential;
15         (b) the officers, directors, and employees (including House Counsel) of the
16   Receiving Party to whom disclosure is reasonably necessary for this Action;
17         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
18   is reasonably necessary for this Action and who have signed the “Acknowledgment
19   and Agreement to Be Bound” (Exhibit A);
20         (d) the court and its personnel;
21         (e) court reporters and their staff;
22         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
23   to whom disclosure is reasonably necessary for this Action who have been informed
24   that the material is confidential and that agree to abide by this agreement to keep such
25   information confidential;
26         (g) the author or recipient of a document containing the information or a
27   custodian or other person who otherwise possessed or knew the information;
28         (h) during their depositions, witnesses, and attorneys for witnesses, in the


                                             –8–
                            5065 STIPULATED PROTECTIVE ORDER
 1   Action to whom disclosure is reasonably necessary provided: they have been informed
 2   that the material is confidential and that they agree to abide by this agreement to keep
 3   such information confidential, unless otherwise agreed by the Designating Party or
 4   ordered by the court. Pages of transcribed deposition testimony or exhibits to
 5   depositions that reveal Protected Material may be separately designated as confidential
 6   by the Designating Party who shall make such designation promptly; and
 7         (i) any mediator or settlement officer, and their supporting personnel, mutually
 8   agreed upon by any of the parties engaged in settlement discussions.
 9   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
10         OTHER LITIGATION
11         If a Party is served with a subpoena or a court order issued in other litigation that
12   compels disclosure of any information or items designated in this Action as
13   “CONFIDENTIAL,” that Party must:
14         (a) promptly notify in writing the Designating Party. Such notification shall
15   include a copy of the subpoena or court order;
16         (b) promptly notify in writing the party who caused the subpoena or order to
17   issue in the other litigation that some or all of the material covered by the subpoena or
18   order is subject to this Protective Order. Such notification shall include a copy of this
19   Order; and
20         (c) cooperate with respect to all reasonable procedures sought to be pursued by
21   the Designating Party whose Protected Material may be affected.
22         If the Designating Party timely seeks a protective order, the Party served with
23   the subpoena or court order shall not produce any information designated in this action
24   as “CONFIDENTIAL” before a determination by the court from which the subpoena
25   or order issued, unless the Party has obtained the Designating Party’s permission. The
26   Designating Party shall bear the burden and expense of seeking protection in that court
27   of its confidential material and nothing in these provisions should be construed as
28   authorizing or encouraging a Receiving Party in this Action to disobey a lawful


                                             –9–
                            5065 STIPULATED PROTECTIVE ORDER
 1   directive from another court.
 2   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 3            IN THIS LITIGATION
 4            (a) The terms of this Order are applicable to information produced by a Non-
 5   Party in this Action and designated as “CONFIDENTIAL.” Such information
 6   produced by Non-Parties in connection with this litigation is protected by the remedies
 7   and relief provided by this Order. Nothing in these provisions should be construed as
 8   prohibiting a Non-Party from seeking additional protections.
 9            (b) In the event that a Party is required, by a valid discovery request, to produce
10   a Non-Party’s confidential information in its possession, and the Party is subject to an
11   agreement with the Non-Party not to produce the Non-Party’s confidential information,
12   then the Party shall:
13            (1) promptly notify in writing the Requesting Party and the Non-Party that some
14   or all of the information requested is subject to a confidentiality agreement with a Non-
15   Party;
16            (2) promptly provide the Non-Party with a copy of the Order in this Action, the
17   relevant discovery request(s), and a reasonably specific description of the information
18   requested; and
19            (3) make the information requested available for inspection by the Non-Party,
20   if requested.
21            (c) If the Non-Party fails to seek a protective order from this court within 14
22   days of receiving the notice and accompanying information, the Receiving Party may
23   produce the Non-Party’s confidential information responsive to the discovery request.
24   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
25   any information in its possession or control that is subject to the confidentiality
26   agreement with the Non-Party before a determination by the court. Absent a court order
27   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
28   in this court of its Protected Material.


                                               – 10 –
                               5065 STIPULATED PROTECTIVE ORDER
 1
 2   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 3         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 4   Protected Material to any person or in any circumstance not authorized under this
 5   Order, the Receiving Party must immediately (a) notify in writing the Designating
 6   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized
 7   copies of the Protected Material, (c) inform the person or persons to whom
 8   unauthorized disclosures were made of all the terms of this Order, and (d) request such
 9   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that
10   is attached hereto as Exhibit A.
11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12         PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other protection,
15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
17   may be established in an e-discovery order that provides for production without prior
18   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
19   parties reach an agreement on the effect of disclosure of a communication or
20   information covered by the attorney-client privilege or work-product protection, the
21   parties may incorporate their agreement in the stipulated protective order submitted to
22   the court.
23   12.    MISCELLANEOUS
24         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
25   person to seek its modification by the Court in the future.
26         12.2 Right to Assert Other Objections. By stipulating to the entry of this
27   Order no Party waives any right it otherwise would have to object to
28   disclosing or producing any information or item on any ground not addressed in this


                                             – 11 –
                             5065 STIPULATED PROTECTIVE ORDER
 1   Order. Similarly, no Party waives any right to object on any ground to use in evidence
 2   of any of the material covered by this Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 5   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 6   Protected Material at issue. If a Party's request to file Protected Material under seal is
 7   denied by the court, then the Receiving Party may file the information in the public
 8   record unless otherwise instructed by the court.
 9   13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, the party’s
11   obligations to retain the confidentiality of Protected Material continue. Counsel are
12   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
13   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
14   expert reports, attorney work product, and consultant and expert work product, even if
15   such materials contain Protected Material. Any such archival copies that contain or
16   constitute Protected Material remain subject to this Order as set forth in Section 4
17   (DURATION).
18         14. Any violation of this Order may be punished by any and all appropriate
19   measures including, without limitation, contempt proceedings and/or monetary
20   sanctions.
21
22         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23
24
     Dated: December 20, 2019         By: __/S/ Victor J. Cosentino, Esq.
                                            Victor J. Cosentino, Esq.,
25                                          Gloria G. Medel, Esq.,
                                            Attorneys for Defendants,
26                                          RAIL DELIVERY SERVICES,
                                            INCORPORATED, GREG P. STEFFLRE,
27                                          JUDI GIRARD STEFFLRE
28



                                             – 12 –
                             5065 STIPULATED PROTECTIVE ORDER
 1   DATED: December 20, 2019        By: /s/ (with permission)
                                     SUSAN MARTIN
 2                                   JENNIFER KROLL
 3
                                     MARTIN &      BONNETT, P.L.L.C.
                                     4647 N. 32nd St., Suite 185
 4                                   Phoenix, AZ 85018
                                     (602) 240-6900
 5                                   Admitted Pro Hac Vice
 6                                   DAN GETMAN
                                     GETMAN, SWEENEY & DUNN, PLLC
 7                                   260 Fair St.
                                     Kingston, NY 12401
 8                                   (845) 255-9370
                                     Admitted Pro Hac Vice
 9
                                     EDWARD TUDDENHAM
10                                   23 Rue Du Laos
                                     Paris, France
11                                   33 684 79 89 30
                                     Admitted Pro Hac Vice
12
13                                   HOWARD Z. ROSEN
                                     ROSEN MARSILI RAPP LLP
14                                   3600 Wilshire Blvd., Suite 1800
15
                                     Los Angeles, CA 90010
                                     (213) 389-6050
16                                   hzrosen@rmrllp.com

17
18
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19
20
21   Dated:'HFHPEHU        ________________________________
                                     Honorable Kenly Kiya Kato
22                                   United States Magistrate Judge
23
24
25
26
27
28



                                         – 13 –
                         5065 STIPULATED PROTECTIVE ORDER
 1                                      EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order
 7   (“Order”)) that was issued by the United States District Court for the Central
 8   District of California on __________________ [date] in the case of Canava v. Rail
 9   Delivery Service, Incorporated, et al., Case No. 5:19-cv-00401-JGB (KKx). I agree
10   to comply with and to be bound by all the terms of this Order and I understand
11   and acknowledge that failure to so comply could expose me to sanctions and
12   punishment in the nature of contempt. I solemnly promise that I will not disclose
13   in any manner any information or item that is subject to this Order to any person
14   or entity except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for the purpose of enforcing the terms
17   of this Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type                full
20   address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Order.
23
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: ____________________
28



                                              –1–
                                       5065 EXHIBIT A
